

116 S3154 IS: Tribal Child Support Enforcement Act
U.S. Senate
2020-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3154IN THE SENATE OF THE UNITED STATESJanuary 8, 2020Mr. Thune (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo improve the effectiveness of tribal child support enforcement agencies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Tribal Child Support Enforcement Act.
		2.Improving the effectiveness of tribal child support enforcement agencies
			(a)Improving the collection of past-Due child support through State and tribal parity in the allowable
			 use of tax information
 (1)Amendment to the Social Security ActSection 464 of the Social Security Act (42 U.S.C. 664) is amended by adding at the end the following:
					
 (d)Applicability to Indian tribes and tribal organizations receiving a grant under this partThis section, except for the requirement to distribute amounts in accordance with section 457, shall apply to an Indian tribe or tribal organization receiving a grant under section 455(f) in the same manner in which this section applies to a State with a plan approved under this part..
				(2)Amendments to the Internal Revenue Code
 (A)Section 6103(a)(2) of the Internal Revenue Code of 1986 is amended by striking any local child support enforcement agency and inserting any tribal or local child support enforcement agency. (B)Section 6103(a)(3) of such Code is amended by inserting , (8) after (6).
 (C)Section 6103(l) of such Code is amended— (i)in paragraph (6)—
 (I)by striking or local in subparagraph (A) and inserting tribal, or local; (II)by striking and local in the heading thereof and inserting tribal, and local;
 (III)by striking The following in subparagraph (B) and inserting The; (IV)by striking the colon and all that follows in subparagraph (B) and inserting a period; and
 (V)by adding at the end the following:  (D)State, tribal, or local child support enforcement agencyFor purposes of this paragraph, the following shall be treated as a State, tribal, or local child support enforcement agency:
 (i)Any agency of a State or political subdivision thereof operating pursuant to a plan described in section 454 of the Social Security Act which has been approved by the Secretary of Health and Human Services under part D of title IV of such Act.
 (ii)Any child support enforcement agency of an Indian tribe or tribal organization receiving a grant under section 455(f) of the Social Security Act.;
 (ii)in paragraph (8)— (I)in subparagraph (A), by striking or State or local and inserting State, tribal, or local;
 (II)by adding the following at the end of subparagraph (B): The information disclosed to any child support enforcement agency under subparagraph (A) with respect to any individual with respect to whom child support obligations are sought to be established or enforced may be disclosed by such agency to any agent of such agency which is under contract with such agency for purposes of, and to the extent necessary in, establishing and collecting child support obligations from, and locating, individuals owing such obligations.;
 (III)by striking subparagraph (C) and inserting the following:  (C)State, tribal, or local child support enforcement agencyFor purposes of this paragraph, the term State, tribal, or local child support enforcement agency has the same meaning as when used in paragraph (6)(D).; and
 (IV)by striking and local in the heading thereof and inserting tribal, and local; and (iii)in paragraph (10)(B), by adding at the end the following new clause:
							
 (iii)The information disclosed to any child support enforcement agency under subparagraph (A) with respect to any individual with respect to whom child support obligations are sought to be established or enforced may be disclosed by such agency to any agent of such agency which is under contract with such agency for purposes of, and to the extent necessary in, establishing and collecting child support obligations from, and locating, individuals owing such obligations..
 (D)Subsection (c) of section 6402 of the Internal Revenue Code of 1986 is amended by adding at the end the following: For purposes of this subsection, any reference to a State shall include a reference to any Indian tribe or tribal organization receiving a grant under section 455(f) of the Social Security Act..
 (b)Reimbursement for reportsSection 453(g) of the Social Security Act (42 U.S.C. 653(g)) is amended— (1)in the subsection heading, by striking State; and
 (2)by striking and State and inserting , State, and tribal. (c)Technical amendmentsParagraphs (7) and (33) of sections 454 of the Social Security Act (42 U.S.C. 654) are each amended by striking 450b and inserting 5304.